Citation Nr: 0619036	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  96-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating excess of 60 percent on a schedular 
or extraschedular basis for lumbar discogenic disease for the 
period beginning February 25, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 1967.

This appeal is from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) remanded this case in 
April 2005.  The RO has not completed the instructions in 
that appeal.  The veteran has a right to their completion.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The AMC developed additional evidence in executing the 
Board's remand.  That additional evidence has not been 
reviewed, the claim has not been adjudicated, and VA has not 
provided the veteran a supplemental statement of the case.  
38 C.F.R. § 19.31 (2005).  The remand also instructed 
referral of the case to the Undersecretary for Benefits or 
the Director, Compensation and Pension Service, if 
readjudication did not achieve a 100 percent schedular 
rating.  That was not done.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
a schedular rating in excess of 60 
percent for lumbar discogenic disease 
considering rating according to extent 
and frequency of incapacitating episodes 
and under the general formula for rating 
diseases and injuries of the spine, 
considering in rating under the general 
formula whether a higher rating can be 
obtained by separate rating of orthopedic 
and neurologic impairments.

*	If the schedular rating remains less 
than 100 percent, refer the case for 
consideration of extraschedular 
rating to the Undersecretary for 
Benefits or the Director, 
compensation and Pension Service

*	 Upon completion of all adjudicative 
action, if a rating less than 100 
percent remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement 
of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


